                 Case 1:20-cv-01325-EPG Document 12 Filed 12/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9
     BOBBY KNIGHT,                                         Case No. 1:20-cv-01325-EPG (PC)
10
                     Plaintiff,                            ORDER DIRECTING CLERK TO SEND
11                                                         PLAINTIFF A COPY OF THE DOCKET
           v.                                              SHEET AND GRANTING PLAINTIFF
12                                                         ADDITIONAL TIME TO RESPOND TO
     NKIRUKA NOV, et al.,                                  SCREENING ORDER
13
                    Defendants.                            (ECF No. 11)
14

15          Bobby Knight (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
16   in this civil rights action filed pursuant to 42 U.S.C. § 1983, which includes state law claims.
17          On November 30, 2020, Plaintiff filed a letter. (ECF No. 11). In the letter, Plaintiff
18   states that he was recently transferred. He left behind all his legal papers and notes. Plaintiff
19   has sent for his property to be forwarded to his new address, but he was told it will be two to
20   three weeks before it arrives. Plaintiff asks for a copy of the docket sheet and whether the
21   United States Marshal has delivered the summonses to the defendants.
22          The Court will grant Plaintiff’s request for a copy of the docket sheet. Additionally, as
23   it appears that Plaintiff was transferred before receiving the Court’s screening order,1 the Court
24   will grant Plaintiff additional time to respond to the screening order.
25          As to Plaintiff’s question regarding whether the United States Marshal has delivered the
26   summonses to the defendants, this case is currently at the screening stage. If this case proceeds
27

28
            1
                The screening order was sent to Plaintiff’s new address on November 18, 2020.

                                                            1
              Case 1:20-cv-01325-EPG Document 12 Filed 12/01/20 Page 2 of 2



 1   against any defendants, the Court will authorize service of process on those defendants.
 2          Accordingly, based on the foregoing, IT IS ORDERED that:
 3               1. The Clerk of Court is directed to send Plaintiff a copy of the docket sheet; and
 4               2. Plaintiff has until January 8, 2021, to respond to the Court’s screening order
 5                  (ECF No. 9).
 6
     IT IS SO ORDERED.
 7

 8
        Dated:     December 1, 2020                            /s/
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
